337 F. Supp. 38 (1971)
Wesley OWNBY et al.
v.
Martin DIES, Jr., Secretary of State of Texas and George R. Lasater, County Tax Assessor, Denton County.
Civ. A. No. 2003.
United States District Court, E. D. Texas, Sherman Division.
September 28, 1971.
Clinton & Richards, by David R. Richards, Austin, Tex., for plaintiffs.
Crawford C. Martin, Atty. Gen., by W. O. Shultz, Asst. Atty. Gen., for Secretary of State of State of Texas.
John Lawhon, Dist. and County Atty., Denton County, Denton, Tex., for George *39 R. Lasater, County Tax Assessor, Denton County.

JUDGMENT
JUSTICE, District Judge.
On this the 28th day of September, 1971, came on to be considered Plaintiffs' Motion for Judgment on the Pleadings and the Court having considered the Answer of Defendant Secretary of State of the State of Texas, and the deposition of the Plaintiffs Ownby and Muncy on file herein, and being further advised that the Defendants, in light of the foregoing matters, have consented to the entry of this declaratory judgment, the Court is of the opinion and finds, that because Article 5.08(m), Texas Election Code, V.A.T.S., provides for a determination of voting residency of persons under twenty-one years of age on a different basis than persons twenty-one years of age and older, said Article 5.08(m) violates the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution and abridges the right to vote of persons who are eighteen but not yet twenty-one years of age in violation of the Twenty-Sixth Amendment to the United States Constitution.
It is therefore ordered, adjudged and decreed that Article 5.08(m) of the Texas Election Code, as enacted by the Sixty-Second Legislature, Regular Session, 1971, be, and hereby is, declared null and void and in violation of the Fourteenth and Twenty-Sixth Amendments to the United States Constitution; it is further ordered, adjudged and decreed that the Plaintiffs Muncy and Ownby are declared to be entitled to register as voters in Denton County, Texas, under the same terms and conditions generally applicable to persons twenty-one years of age and older.
The action is dismissed as to the Plaintiffs Young Democratic Clubs of the State of Texas and Texas Student Legal Defense and Education Fund, Inc., and all relief not herein granted is denied.